COMMONWEALTH OF MASSACHUSETTS
                        SUPREME JUDICIAL COURT


SUFFOLK, SS.                                               SJC-13093



                 COMMONWEALTH   vs.   MARTIN P. CURRAN.



                                 ORDER


    The conviction of the defendant, Martin P. Curran, is

affirmed.    In the exercise of the general superintendence powers

of this court, see G. L. c. 211, § 3, we provide the following

guidance to be used prospectively by trial judges in the event

that a virtual bench trial is contemplated in criminal cases.

    Prior to the commencement of such a trial, the judge shall

obtain a defendant's assent to a virtual bench trial on the

record.     In so doing, the judge shall satisfy him- or herself

that the defendant understands that he or she has the option of

appearing in person.    In addition, the judge shall explain to

the defendant the procedure to be followed during the trial,

including how to communicate with counsel, and the arrangements

made for witness testimony and the public's access to the

proceedings.    Finally, the judge shall ensure that the defendant

has had an opportunity to discuss the decision to proceed with a

virtual bench trial with trial counsel.      This guidance shall

apply to cases tried after the date of this order.
                                                                  2

    The Reporter of Decisions will publish this order, and the

Clerk will provide a copy of the order to the Chief Justice of

the Trial Court, who is asked to ensure that it is distributed

promptly to the affected departments of the Trial Court.

Opinion or opinions to follow.

                                By the Court,



                                _______________________________
                                Francis V. Kenneally, Clerk
                                Supreme Judicial Court



Entered:   September 29, 2021